Citation Nr: 0723507	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  97-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1977 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2005, the Board remanded this matter for further 
development.  

The matter is now ready for appellate review.  


FINDING OF FACT

The veteran has current diagnoses of PTSD, related to in-
service stressors for which there is credible supporting 
evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating her claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The veteran's service medical records do not reveal any 
complaints or findings of a psychiatric disorder.  

In an August 1995 statement in support of claim, the veteran 
indicated that she was claiming service connection for a 
nervous condition as a result of the stress of being an 
electronic calibration specialist while in the Air Force.  
She noted that she suffered from major depression and PTSD.  

The veteran was afforded a VA examination in August 1995.  
She was noted to be in treatment at the Northport VAMC.  

The veteran was noted to have enlisted in 1976.  She had been 
hospitalized on numerous occasions for a knee problem.  She 
stated that a First Sergeant "took a dislike to her" and 
started to abuse her verbally and harass her both verbally 
and sexually.  The harassment was intense and continuous.  
She reported being called a phony and being subjected to 
forced manipulation of her knee, which caused considerable 
pain.  She stated that the Sergeant spread rumors that she 
was a loose woman and had people show her pornographic 
magazines.  She also reported that she worked in a hostile 
environment.  Every day was traumatic for her and she was 
constantly in fear of abuse and physical injury.  

The veteran complained of a constant feeling of emotional 
numbness with depression, feelings of sadness all the time, 
self hate, hating her own life, having diminished interest in 
everything, not being able to eat, not being able to sleep 
well at night, feeling like crying but not being able to, 
having constant headaches, and wishing she could die.  She 
sought to keep a positive outlook and had sought treatment 
from a therapist and family services for the past two years.  
She indicated that she had violent nightmares and would wake 
up sweating and screaming.  The veteran reported having 
flashbacks of being held back by the Sergeant.  Getting 
hostile or sexual made her self protective and made her feel 
like a deer caught in the headlights.  She perceived herself 
as a sexual object for males.  She hated coming to the VA 
Hospital because of the male environment.  

The veteran experienced pressure on the chest and could not 
breathe at times and felt emotionally numb all the time.  She 
could not express positive feelings towards her children and 
could not have any positive feelings towards men including 
her husband.  She tried to get through each day with no long 
term outlook on life.  The veteran had difficulty falling 
asleep and concentrating and could not filter out background 
stimuli.  She was easily startled and became averse to any 
male environment including VA which reminded her of her 
military days.  

Following mental status examination, the examiner rendered 
Axis I diagnoses of PTSD and major depressive disorder, which 
he stated appeared to have their origins in the military.  

In a June 1996 letter, the veteran reported that she had 
attended a recruiting party and been kissed and fondled by 
the recruiter in May 1977.  She stated that from August 1977 
to January 1979 she was date raped four times.  The first 
time was in October 1977 on a camping trip with a co-ed group 
of airmen.  She stated that she did not report this incident 
to anyone.  The second incident occurred when she was off 
base in January 1978, when she told the individual she did 
not want to have sex but he forced her to.  She also reported 
that in May 1978, she was leaving the Airmen's club and was 
walking back with someone who raped her in an open field.  
She noted that a fourth incident occurred when she was at 
Lowery Air Base and was held down by a fellow airman.  

The veteran also reported that she was constantly sexually 
harassed by the instructors teaching her courses.  She 
indicated that she was viewed as a slut by the men and 
treated that way.  She also reported that after being 
transferred to Myrtle Air Force base in January 1979 she 
experienced harassment from her Sergeant.  She noted that she 
"went to affirmative action about the deplorable 
conditions" and that the Sergeant became very belligerent 
towards her following this.  The veteran indicated that after 
winning her affirmative action claim, she continued to 
receive abuse from her former Sergeant.  She noted that the 
military orthopedic doctor knew of her situation and offered 
her a medical discharge for her knee, which she took.  The 
veteran stated that her miliary experience from the time she 
was recruited until the time she was discharged was a 
nightmare and that she still suffered from the scars of being 
in the military.  

In an October 1996 letter, S. Goldstein, a licensed certified 
social worker indicated that she had been treating the 
veteran since December 1992.  She stated that there were no 
doubts that much of the veteran's psychoneurotic symptoms 
were a direct result of the abuse and trauma suffered while 
in the Air Force.  She noted that based upon the accounts of 
the veteran, her sexual victimization by certain individuals 
was undoubtedly abusive and degrading, predisposing her to 
the difficulties she was currently experiencing.  She opined 
that the veteran met all the criteria for a diagnosis of PTSD 
and that it was her belief that the veteran suffered from 
PTSD as a result of being personally assaulted while on 
active duty.  

In an October 1996 letter, the veteran's sister indicated 
that during adolescence, the veteran had always pursued 
athletics, music, arts, and the wilfulness and interest in 
involving herself with others, places, and things.  She 
showed leadership and responsibility in the undertaking of 
all her pursuits.

She noted that in the veteran's first three months of service 
things were positive and she even tried to get her brother-
in-law to enlist in the military during her first visit home.  

During the second visit things were a little different and 
the veteran started complaining about being sexually harassed 
both in her job placement and at the base.  She indicated 
that reporting such incidents would make her life more 
difficult.  As time went on, the veteran became more 
withdrawn and very depressed and emotional when she spoke to 
her on the phone or when she came home on leave.  She did not 
want to see anyone, do anything, or go anywhere.  She stated 
that this was unusual for the veteran.  She reported that she 
spoke to the veteran when she was on leave and the veteran 
indicated that she could not date men on the base because 
none of them accepted the "no" answer when it came to sex.  
She stated that the veteran had confided to her that she had 
been date raped on four occasions.  

The veteran's sister indicated that by the time the veteran 
was discharged she was "a basket case."  She could not 
believe the person that she had become.  She had no logic or 
enthusiasm and was very distant.  It was as if someone had 
sucked the life out of her and she did not know what to do 
with herself.  

On an April 2000 VA psychology consultation, the veteran 
described her ex-husband as verbally, physically, and 
sexually abusive.  She indicated that she had been seeing a 
therapist until December 1999 who took advantage of her and 
wanted to her to supply the therapist with alcohol, 
cigarettes, and prescription medication.  The veteran also 
reported being abused as a child and stated that two VA 
employees had been censured for touching her in a sexual 
manner.  Following examination, an Axis I diagnosis of PTSD 
was rendered.  

The examiner indicated that the veteran was experiencing PTSD 
which might be the result of the trauma from her abusive 
therapist.  She had a chronic dysfunctional personality 
pattern that included depressive, masochistic, borderline, 
and self-defeating traits.  Her masochistic tendencies might 
be a destructive pattern of wanting to identify herself as 
having a borderline personality disorder in order to receive 
the support and affirmation that she lacked.  

At a March 2004 VA psychiatric consultation, the veteran was 
noted to be a divorced mother of two teenagers who had had 
prior diagnoses of PTSD and depression.  The examiner 
indicated that the PTSD appeared to be the result of multiple 
episodes of sexual abuse prior to, during, and subsequent to 
her military service.  Following examination, diagnoses of 
PTSD and recurrent major depression poorly responsive to 
medications, were rendered.  

The veteran was afforded another VA examination in September 
2005.  The examiner indicated that the claims folder was 
available for review.  The examiner noted that the veteran 
described a highly dysfunctional childhood and adolescence, 
during which she was physically abused by her father and 
sexually molested by her maternal uncle.  She indicated that 
she did not report the sexual abuse until many years later.  
She did not have any mental health treatment for trauma or 
PTSD as a child or teenager.  

The examiner observed that the veteran served from 1977 to 
1980 when she was given a medical board discharge for knee 
problems.  He indicated that there were no psychiatric 
findings reported on the medical board report and that the 
service medical records and service personnel records did not 
reveal any deterioration in her performance consistent with 
reaction to physical trauma.  The examiner noted that the 
veteran reported being forced to be a receptionist and having 
pornographic material waved at her by her commanding officer.  
She also detailed a series of sexual assaults, all off duty, 
with several service men.  She further noted having one or 
two liaisons with female service members.  

The veteran described a variety of relationships with abusive 
men and women beginning during active service and extending 
through her marriage which ended in the 1990's.  She stated 
that she was having difficulty with intimacy with her current 
boyfriend.   

The veteran reported a series of pre and post military 
stressors, primarily sexual, any of which could have resulted 
in symptoms of PTSD.  The most significant of these, 
according to the examiner, appeared to be the persistent and 
unremitting sexual abuse by an uncle when she was a child and 
teenager and physical abuse by her ex-husband.  

The examiner noted that the veteran reported three rapes 
while in service, none of which were documented in the claims 
folder, and all of which occurred off duty.  She also noted 
harassment by two commander officers (COs), primarily related 
to her insistence on performing her MOS rather than clerical 
duties.  The examiner stated that it was not clear from the 
veteran's account that her difficulties with her COs led her 
to fear for her life or physical harm.  

The examiner noted that symptoms associated with the 
veteran's personality disorder, including history of unstable 
relationships, lack of sense of identity, impulsivity, 
recurrent threats of self-harm, marked reactivity of mood, 
rage, transient dissociative symptoms, and paranoid ideation, 
had resulted in significant social impairment.  

The examiner further indicated that the veteran had also 
reported reexperiencing symptoms associated with a variety of 
sexual assaults.  He stated that should evidence of those 
assaults be established, it was likely that they resulted in 
a number of PTSD symptoms, symptoms indistinguishable from 
her personality disorder symptoms.  He stated that the 
veteran's symptoms, unless the sexual assaults detailed by 
her could be verified, were at least as likely as not due to 
borderline personality disorder.  He further opined that it 
was less likely than not that the veteran's depressive 
symptoms were related to her military service, given the 
evidence of record.  

An Axis I diagnosis of depressive disorder, not otherwise 
specified, less likely associated with military service was 
rendered.  An Axis II diagnosis of borderline personality 
disorder was also rendered.  

The examiner stated that he could not without resorting to 
speculation, because of the uncertain evidence of personal 
trauma, make a diagnosis of PTSD.  

In a November 2005 mental impairment medical source 
statement, Axis I diagnoses of bipolar affective disorder, 
Type II; and PTSD, were rendered.  

Analysis

There is conflicting evidence as to whether the veteran meets 
the criteria for a current diagnosis of PTSD.  Most 
clinicians have found that she does meet the criteria, while 
the VA examiner did not diagnose PTSD.  That examiner, 
however, indicated that he would make the diagnosis if the 
stressors could be verified.  The weight of the evidence is 
clearly to the effect that the veteran meets the criteria for 
a diagnosis of PTSD.

There is also conflicting evidence as to whether the 
diagnosis of PTSD is related to stressors in service or 
outside of such service.  Some mental health professionals 
have attributed at least some part of the PTSD to in-service 
stressors.  The May 2005, examiner seemed to reject such a 
link only because of the absence of verification and the 
misconception that the link could not be based on stressors 
that occurred on duty.  The April 2000 psychology 
consultation yielded an opinion that PTSD might be related to 
an abusive therapist, but the clinical social worker had 
reported symptoms that existed in 1992, apparently before 
seeing the abusive therapist.  The weight of the evidence is 
that the current diagnosis of PTSD is related to in-service 
stressors.

The question which remains is whether there is credible 
supporting evidence of the in-service stressors.  In this 
regard, the veteran's sister provided a detailed statement 
indicating that she had observed behavior changes, and that 
the veteran had reported the in-service stressors to her.  
The statement is credible and is not rebutted by other 
evidence.

Resolving reasonable doubt in the veteran's favor, the 
evidence supports each of the three elements for service 
connection.  As such, service connection is warranted for 
PTSD.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


